DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 July 2021 has been entered.
 
Status of the Application
In the amendment dated 22 July 2021, the following has occurred: Claim 1 has been amended; Claims 4 and 10 have been cancelled.
Claims 1-3, and 5-9 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 24 August 2021 is are being considered by the examiner.  The submissions are in compliance with the provisions of 37 CFR 1.97.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, 
Claims 1-3, 6-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 11 of copending Application No. 15/690,703 (reference application) in view of Xiong et al (Pub. No. 2017/0024642). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims at issue in the reference application are substantially similar to the claims at issue in the instant application.  The differences pertaining to independent training of the models are obvious over Xiong with the motivation of keeping errors independent between the models at runtime (See Xiong, [0019]).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 5 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 11 of copending Application No. 15/690,703 (reference application) in view of Xiong et al (Pub. No. 2017/0024642) and Malhorta et al (Pub. No. 2018/0211010).  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims at issue in the reference application are narrower than and anticipate claims 1 and 7 in the instant application.  The differences pertaining to independent training of .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 9 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 11 of copending Application No. 15/690,703 (reference application) in view of Xiong et al (Pub. No. 2017/0024642) and Amarasingham et al (Pub. No. 2017 /0132371).  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims at issue in the reference application are substantially similar to the claims in the instant application.  The differences pertaining to independent training of the models are obvious over Xiong with the motivation of keeping errors independent between the models at runtime (See Xiong, [0019]).  The claimed aspects pertaining to free text and structured data is taught by Amarasingham (See Abstract, [0038], [0060], [0061], [0067]) would be obvious to include with the motivation of incorporating new variables which may result in improved accuracy (See Amarasingham, [0048]) and include data from a wide variety of events and sources (See Amarasingham, [0056], [0059]-[0061]).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, and 5-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term “deep" in claims 1 and 7 is a relative term which renders the claim indefinite.  The term "deep" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The contours of what might be considered “deep” or not in the realm of machine learning would not be known to one of ordinary skill in the art with reasonable certainty.  Applicant’s specification describes no description of what might be considered “deep.”
All the dependent claims incorporate one or more similar recitations of “deep” and are rejected for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 2, 6, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over in Amarasingham et al (Pub. No. 2017 /0132371) view of Tran et al (Predicting mental conditions based on ‘‘history of present illness” in psychiatric notes with deep neural networks) and Xiong et al (Pub. No. 2017/0024642). 
Regarding claim 1, Amarasingham discloses a system, comprising in combination:
a) computer memory storing aggregated electronic health records from a multitude of patients of diverse age (See [0056], patients both under 65 and over 65 are included in the records), health conditions (See [0056], different health conditions), and demographics (See [0025]-[0027], [0056]) as elements thereof including at least medications (See [0026], [0028]), laboratory values (See [0028]), diagnoses (See [0025], [0041], [0046]-[0048]), vital signs (See [0026], [0046]), and free text medical notes (See [0026], physician’s notes, [0041], [0043]), and obtained in different formats (See [0034], [0035]), wherein the aggregated electronic health records are converted into a single standardized data structure format (See [0037], [0038]) and ordered per patient into an ordered arrangement (See [0038], [0051], [0063]); and
b) a computer executing learning models which are trained on the aggregated health records converted into the single standardized data structure format and in the ordered arrangement (See [0042], [0048], also see [0037], [0038], [0051], [0063]) and which predicts future clinical events on an input electronic health record of a patient (See [0045], [0046])
Amarasingham does not describe use of an ensemble of models with attention mechanisms which indicate how much attention the one or more models gave to individual elements to predict clinical events; however, Tran teaches:
b) a computer executing an ensemble of two or more learning models (See page S144, left column, trained models used as part of an ensemble which are averages to make a final prediction), trained on the aggregated health records converted into the single standardized data structure format and in the ordered arrangement and each of which predicts (See page S144, left column, trained models used as part of an ensemble which are averages to make a final prediction) future clinical events on an input electronic health record of a patient, and wherein at least one of the members of the ensemble of deep learning models includes an attention mechanism indicating how much attention the member of the ensemble gave to elements in the input electronic health record to predict the one or more future clinical events (See pages S145-S146, section 5.2, Interpretability and error analysis, Fig 3), and wherein at least one of the members of the ensemble with the attention mechanism generates an output comprising both the predicted one or more future clinical events and the result of the attention mechanism (See pages S145-S146, section 5.2, Interpretability and error analysis, Fig 3).

Tran teaches the use of ensemble deep neural networks which include attention mechanisms, but does not expressly describe that the models in the ensemble are trained independently.  However, Xiong teaches:
b) a computer executing an ensemble of two or more learning models, two or more of which are independently trained (See [0019]).
Xiong teaches an approach to training an ensemble of neural networks which includes independently training models in an ensemble with the motivation of keeping errors independent between the models at runtime (See Xiong, [0019]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined teachings of Amarasingham/Tran so as to have included independently training models in an ensemble, in accordance with the teaching of Tran, in order to keep errors independent between the models at runtime (See Xiong, [0019]).
Regarding claim 2, Amarasingham in view of Tran and Xiong teaches the limitations of claim 1.  Amarasingham further discloses: 
wherein the aggregated health records comprise health records arranged in different data formats (See [0034], [0035], [0037], [0038])
Regarding claim 6, Amarasingham in view of Tran and Xiong teaches the limitations of claim 1.  Amarasingham further discloses: 
wherein the electronic health records are ordered per patient into a chronological order (See [0038], [0051], [0063]).
Regarding claim 7, Amarasingham discloses a method of generating training data for machine learning from a set of raw electronic health records of a multitude of patients from diverse sources in diverse data formats (non-limiting intended use recited in the preamble, regardless, [0042], [0048], also see [0037], [0038], [0051], [0063]), comprising the steps of:
a) obtaining the set of raw electronic health records (See [0026]-[0028], [0034], [0035]);
b) converting the set of raw electronic health records into a single standardized data structure format (See [0037], [0038]);
c) ordering the electronic health records converted into the single standardized data structure format into a time-sequenced order per patient (See [0038], [0051], [0063]); and
d) storing the time-sequenced ordered electronic health records in the standardized data structure format in a data storage device (See [0037], [0038], [0051], [0063]), and
using the time-sequenced ordered electronic health records in the standardized data structure format to train deep learning models which predicts one or more future clinical events on an input of electronic health record of a patient (See [0042], [0045], [0046], also see [0037], [0038], [0051], [0063]).
Amarasingham does not describe use of an ensemble of models with attention mechanisms which indicate how much attention the one or more models gave to individual elements to predict clinical events; however, Tran teaches:
using the time-sequenced ordered electronic health records in the standardized data structure format to train an ensemble of two or more deep learning models (See page S144, left column, trained models used as part of an ensemble which are averages to make a final prediction), each of which predicts one or more future clinical events on an input of electronic health record of a patient (See page S144, left column, trained models used as part of an ensemble which are averages to make a final prediction), and wherein at least one of the members of the ensemble of deep learning models includes an attention mechanism indicating how much attention the member of the ensemble gave to elements in the input electronic health record to predict the one or more future clinical events (See pages S145-S146, section 5.2, Interpretability and error analysis, Fig 3), and wherein the member of the ensemble generates an output comprising both the predicted one or more future clinical events and the result of the attention mechanism (See pages S145-S146, section 5.2, Interpretability and error analysis, Fig 3).

Tran teaches the use of ensemble deep neural networks which include attention mechanisms, but does not expressly describe that the models in the ensemble are trained independently.  However, Xiong teaches:
using the time-sequenced ordered electronic health records in the standardized data structure format to independently train an ensemble of two or more deep learning models (See [0019]).
Xiong teaches an approach to training an ensemble of neural networks which includes independently training models in an ensemble with the motivation of keeping errors independent between the models at runtime (See Xiong, [0019]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined teachings of Malhotra/Tran so as to have included independently training models in an ensemble, in accordance with the 
Regarding claim 9, Amarasingham in view of Tran and Xiong teaches the limitations of claim 7.  Amarasingham further discloses:
wherein the set of electronic health records includes both structured data and unstructured data including free text notes (See Abstract, [0038], [0060], [0061], [0067]).
Claims 3, 5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over in Amarasingham et al (Pub. No. 2017 /0132371) view of Tran et al (Predicting mental conditions based on ‘‘history of present illness” in psychiatric notes with deep neural networks) and Xiong et al (Pub. No. 2017/0024642) and in further view of Malhorta et al (Pub. No. 2018/0211010)
Regarding claim 3, Amarasingham in view of Tran and Xiong teaches the limitations of claim 1.  Amarasingham teaches a variety of formats, but does not specifically describe FHIR.  Malhorta teaches:
wherein the standardized data structure format comprises Fast Health Interoperability Resources (FHIR) (See [0101], also see [0111]).
Malhotra teaches an approach to predicting health conditions which includes use of FHIR with the motivation of using standard interoperability formats (See Molhorta, [0101]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined teachings of Amarasingham/Tran/Xiong to have included use of FHIR format, in 
Regarding claim 5, Amarasingham in view of Tran and Xiong teaches the limitations of claim 1.  Amarasingham teaches a variety of formats, but does not specifically describe CCS.  Malhorta teaches:
wherein the aggregated health records contain hospitalization diagnoses, and wherein the diagnoses are mapped to single-level Clinical Classification Software (CCS) codes (See [0050])
Malhotra teaches an approach to predicting health conditions which includes use of CCS with the motivation of using standard standardized conversions (See Molhorta, [0050]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined teachings of Amarasingham/Tran/Xiong to have included use of CCS, in accordance with the teaching of Malhotra, in order to use standard interoperability formats (See Molhorta, [0101]).
Regarding claim 8, Amarasingham in view of Tran and Xiong teaches the limitations of claim 7.  Amarasingham teaches a variety of formats, but does not specifically describe FHIR.  Malhorta teaches:
wherein the standardized data structure format comprises Fast Health Interoperability Resources (FHIR) (See [0101], also see [0111]).
Malhotra teaches an approach to predicting health conditions which includes use of FHIR with the motivation of using standard interoperability formats (See Molhorta, [0101]). Therefore, it would have been obvious to one of ordinary skill in the art, before .

Response to Arguments
Applicant's arguments filed 22 July 2021 have been fully considered but they are not persuasive.  It is noted that various aspects of the claims have been amended, and the scope of the various independent claims vary.  Various aspects of applicant’s arguments are moot in view of the references applied in the instant office action.  To the extent the arguments remain relevant, they are addressed below.
Regarding double patenting, Applicant does not specifically dispute the merits of the double patenting rejections.  The scope of the claims in the instant application has been changed in a very similar manner to the reference application.  The double patenting rejections are accordingly maintained.
Regarding 103, various aspects of applicant’s arguments are moot in view of the references applied in the instant office action.  Each of the arguments pertaining to the teachings of Malhorta as a black box and free text notes are moot in view of the rejection applied in the instant office action.
Examiner respectfully disagrees with applicant regarding the scope of the teachings of Tran.  Examiner respectfully notes that the teachings regarding Tran are understood to apply to any sort of machine learning predictions.  Whether a prediction is a current condition rather than a future condition wouldn’t affect the teachings for which 
Examiner respectfully disagrees regarding the scope of the teachings of Xiong. One skilled in the art would recognize that Xiong recognizes independently training models as well as other alternative approaches.  This approach is further elaborated upon in [0059] of Xiong.  Other approaches, such as described in the various paragraphs by applicant would describe other manners of training different models, as correctly noted by applicant.  The fact that other approaches are described would not change the teachings of Xiong at [0019], which states, “Until now, it has been commonly assumed that the models in an ensemble should be trained as independently as possible, so that they make independent errors at test time. The standard training technique is to minimize the discrepancy between the prediction of each model to the target, without regard to the predictions of other members in the ensemble.”  One skilled in the art would understand to modify an approach to training models in an ensemble to use such a “standard training technique,” as noted by Xiong.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rao et al (Pub. No. 2003/0120514) teaches a system for patient data mining, presentation, exploration, and verification which specifically describes presenting machine learning information and the ability for a user to drill down to an element to its underlying source.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN W DURANT whose telephone number is (571)272-6436.  The examiner can normally be reached on 8:30-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on (571)272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JONATHAN DURANT/Primary Examiner, Art Unit 3626